Order settling the proposed case on appeal modified by striking items 21 and 49 from the second ordering paragraph, and by providing that as to item 21 the ease may be settled with the inclusion of the full verbatim testimony of the witness Spiro; and as to item 49 that the appellant may submit five typewritten copies of the exhibits referred to therein, if she be so advised, otherwise these exhibits must be printed in full. As thus modified, the order in so far as appealed from is affirmed, with ten dollars costs and disbursements to respondent. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.